ON MOTION
CLEVENGER, Circuit Judge.
ORDER
The Secretary of Veterans Affairs moves without opposition for a remand to the United States Court of Appeals for Veterans Claims for further proceedings consistent with the Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat.2096. Frank C. Hubert moves out of time for an extension of time to respond to the Secretary’s motion, with response *855attached. In his response, Hubert does not oppose a remand. Hubert requests that the decision of the Veterans Court be vacated, along with the decision of the Board of Veterans’ Appeals. Hubert further requests that the Veterans Court be instructed to remand to the Veterans Administration for “application and consideration of the provision of the Veterans Assistance Act.” The Secretary replies.
The court grants the motion to remand, but without Hubert’s requested instructions. Hubert may ask the Veterans Court for such relief on remand, if appropriate.
Accordingly,
IT IS ORDERED THAT:
(1) The Secretary’s motion to remand is granted.
(2) Hubert’s motion for an extension of time is granted.
(3) The revised official caption is reflected above.